Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Agreement is made as of 28 August 2009, between Vistaprint N.V., a public
limited company (naamloze vennootschap) incorporated under the laws of the
Netherlands, having its corporate seat (statutaire zetel) in Venlo, the
Netherlands, its registered office at 5928 LW Venlo, Hudsonweg 8, the
Netherlands (the “Company”), and [*] (the “Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as members of the
[Management Board][Supervisory Board] the most capable persons available;

WHEREAS, certain directors and officers of the Company’s subsidiaries perform
policy-making functions for the Company;

WHEREAS, the substantial increase in corporate litigation subjects members of
the [Management Board][Supervisory Board] to expensive litigation risks at the
same time that the availability of directors’ and officers’ liability insurance
has been severely limited;

WHEREAS, the Indemnitee does not regard the protection available under the
Company’s Articles of Association and insurance as adequate in the present
circumstances, and may not be willing to serve or continue to serve as a member
of the [Management Board][Supervisory Board] without adequate protection; and

WHEREAS, the Company has determined that it is in the best interest of the
Company to provide the indemnification and advancement of expenses set forth
below in order to induce the Indemnitee to serve, or continue to serve, as a
member of the [Management Board][Supervisory Board] for the Company;

WHEREAS, on 28 August 2009, the Indemnitee was appointed a member of the
[Management Board][Supervisory Board] of the Company.

WHEREAS, on 28 August 2009 the General Meeting approved the entering into this
Agreement by the Indemnitee, and for the purposes of 2:146 Dutch Civil Code
appointed the members of the Management Board of the Company to represent the
Company in this respect.

NOW THEREFORE, the Company and the Indemnitee do hereby agree as follows:

1. Agreement to Serve. The Indemnitee agrees to serve or continue to serve as a
member of the [Management Board][Supervisory Board] of the Company for so long
as the Indemnitee is duly elected or appointed or until such time as the
Indemnitee tenders a resignation in writing.

2. Definitions. As used in this Agreement:

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.

 

1



--------------------------------------------------------------------------------

(b) The term “Corporate Status” shall mean the status of a person who is or was
a member of the [Management Board][Supervisory Board] of, or performs other
policy making functions for, the Company, or is or was serving, or has agreed to
serve, at the request of the Company or as a director, officer, partner,
trustee, member, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise.

(c) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.

(d) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

3. Indemnification in Third-Party Proceedings. The Company shall indemnify the
Indemnitee in accordance with the provisions of this Paragraph 3 if the
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Company to procure a judgment in its favor) by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses, judgments, fines,
penalties and amounts paid in settlement actually and reasonably incurred by or
on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
his or her conduct was unlawful. The termination of any Proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith and in a manner which the Indemnitee reasonably believed
to be in, or not opposed to, the best interests of the Company, and, with
respect to any criminal Proceeding, had reasonable cause to believe that his or
her conduct was unlawful.

4. Indemnification in Proceedings by or in the Right of the Company. The Company
shall indemnify the Indemnitee in accordance with the provisions of this
Paragraph 4 if the Indemnitee was or is a party to or threatened to be made a
party to or otherwise involved in any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection

 

2



--------------------------------------------------------------------------------

with such Proceeding, if the Indemnitee acted in good faith and in a manner
which the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company, except that no indemnification shall be made under
this Paragraph 4 in respect of any claim, issue, or matter as to which the
Indemnitee shall have been adjudged to be liable to the Company, unless, and
only to the extent, that a court of competent jurisdiction or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of such liability but in view of all the circumstances of the
case, the Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as the court shall deem proper.

5. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Paragraph 10, the Company
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless the initiation thereof was approved
by the [Supervisory Board] of the Company. Notwithstanding anything to the
contrary in this Agreement, the Company shall not indemnify the Indemnitee to
the extent the Indemnitee is reimbursed from the proceeds of insurance, and in
the event the Company makes any indemnification payments to the Indemnitee and
the Indemnitee is subsequently reimbursed from the proceeds of insurance, the
Indemnitee shall promptly refund such indemnification payments to the Company to
the extent of such insurance reimbursement.

6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, the Indemnitee shall be
indemnified against all Expenses incurred by or on behalf of the Indemnitee in
connection therewith. Without limiting the foregoing, if any Proceeding or any
claim, issue or matter therein is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) the disposition being
adverse to the Indemnitee, (ii) an adjudication that the Indemnitee was liable
to the Company, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and (v) with respect to any criminal proceeding, an
adjudication that the Indemnitee had reasonable cause to believe his or her
conduct was unlawful, the Indemnitee shall be considered for the purposes hereof
to have been wholly successful with respect thereto.

7. Notification and Defense of Claim. As a condition precedent to the
Indemnitee’s right to be indemnified, the Indemnitee must notify the Company in
writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Company is so
notified, the Company will be entitled to participate therein at its own expense
and/or to assume the defense thereof at its own expense, with legal counsel
reasonably acceptable to the Indemnitee. After notice from the Company to the
Indemnitee of its election so to assume such defense, the Company shall not be
liable to the Indemnitee for any legal or other expenses subsequently incurred
by the Indemnitee in connection with such Proceeding, other than as provided
below in this Paragraph 7. The Indemnitee shall have the right to employ his or
her own counsel in connection with such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of the Indemnitee unless (i) the
employment of counsel by the Indemnitee has been authorized by the Company,
(ii) counsel to

 

3



--------------------------------------------------------------------------------

the Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position on any significant issue between the Company and the
Indemnitee in the conduct of the defense of such Proceeding or (iii) the Company
shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases the fees and expenses of counsel for the
Indemnitee shall be at the expense of the Company, except as otherwise expressly
provided by this Agreement. The Company shall not be entitled, without the
consent of the Indemnitee, to assume the defense of any claim brought by or in
the right of the Company or as to which counsel for the Indemnitee shall have
reasonably made the conclusion provided for in clause (ii) above. The Company
shall not be required to indemnify the Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without its written
consent. The Company shall not settle any Proceeding in any manner which would
impose any penalty or limitation on the Indemnitee without the Indemnitee’s
written consent. Neither the Company nor the Indemnitee will unreasonably
withhold or delay their consent to any proposed settlement.

8. Advancement of Expenses. In the event that the Company does not assume the
defense pursuant to Paragraph 7 of this Agreement of any Proceeding of which the
Company receives notice under this Agreement, any Expenses incurred by or on
behalf of the Indemnitee in defending such Proceeding shall be paid by the
Company in advance of the final disposition of such Proceeding; provided,
however, that the payment of such Expenses incurred by or on behalf of the
Indemnitee in advance of the final disposition of such Proceeding shall be made
only upon receipt of an undertaking by or on behalf of the Indemnitee to repay
all amounts so advanced in the event that it shall ultimately be determined that
the Indemnitee is not entitled to be indemnified by the Company as authorized in
this Agreement. Such undertaking shall be accepted without reference to the
financial ability of the Indemnitee to make repayment.

9. Procedure for Indemnification. In order to obtain indemnification or
advancement of Expenses pursuant to the Paragraphs 3, 4, 6 or 8 of this
Agreement, the Indemnitee shall submit to the Company a written request. Any
such indemnification or advancement of Expenses shall be made promptly, and in
any event within 30 days after receipt by the Company of the written request of
the Indemnitee, unless with respect to requests under Paragraphs 3 or 4 (but not
with respect to requests under Paragraph 8) the Company determines within such
30-day period that such Indemnitee did not meet the applicable standard of
conduct set forth in Paragraph 3 or 4, as the case may be. Such determination,
and any determination that advanced Expenses must be repaid to the Company,
shall be made in each instance (a) by a majority vote of the directors of the
Company consisting of persons who are not at that time parties to the Proceeding
(“disinterested directors”), whether or not a quorum, (b) by a committee of
disinterested directors designated by a majority vote of disinterested
directors, whether or not a quorum, (c) if there are no disinterested directors,
or if the disinterested directors so direct, by independent legal counsel (who
may, to the extent permitted by applicable law, be regular legal counsel to the
Company) in a written opinion, or (d) by the stockholders of the Company.

10. Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction. Unless otherwise required by law, the burden of
proving that indemnification is not appropriate shall be on the Company. Neither
the failure of the Company to have made a determination prior to the
commencement of such action that indemnification is proper in the circumstances
because

 

4



--------------------------------------------------------------------------------

the Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company pursuant to Paragraph 9 that the Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the Indemnitee has not met the applicable standard of
conduct. The Indemnitee’s expenses (of the type described in the definition of
“Expenses” in Paragraph 2(c)) reasonably incurred in connection with
successfully establishing the Indemnitee’s right to indemnification, in whole or
in part, in any such Proceeding shall also be indemnified by the Company.

11. Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by or on behalf of the Indemnitee in connection with any
Proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, fines, penalties or amounts paid in settlement to which the
Indemnitee is entitled.

12. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

13. Term of Agreement. This Agreement shall continue until and terminate upon
the later of (a) six years after the date that the Indemnitee shall have ceased
to serve as a member of the [Management Board][Supervisory Board] of the Company
or, at the request of the Company, as a director, officer, partner, trustee,
member, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise or (b) the final
termination of all Proceedings pending on the date set forth in clause (a) in
respect of which the Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to Paragraph 10 of this Agreement relating thereto.

14. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under the Articles of
Association, any other agreement, any vote of stockholders or disinterested
directors, any law (common or statutory), or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in another capacity while
maintaining the Indemnitee’s Corporate Status with the Company. Nothing
contained in this Agreement shall be deemed to prohibit the Company from
purchasing and maintaining insurance, at its expense, to protect itself or the
Indemnitee against any expense, liability or loss incurred by it or the
Indemnitee in any such capacity, or arising out of the Indemnitee’s status as
such, whether or not the Indemnitee would be indemnified against such expense,
liability or loss under this Agreement; provided that the Company shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

 

5



--------------------------------------------------------------------------------

15. No Special Rights. Nothing herein shall confer upon the Indemnitee any right
to continue to serve as an officer, director or employee of the Company or any
of its subsidiaries for any period of time or at any particular rate of
compensation.

16. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify the Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

18. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the estate, heirs,
executors, administrators and personal representatives of the Indemnitee.

19. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

20. Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Netherlands law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

21. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:

 

  (a) if to the Indemnitee, to:

 

       [*]

       c/o VistaPrint USA, Incorporated

       100 Hayden Avenue

       Lexington, MA 02421

 

  (b) if to the Company, to:

 

       Vistaprint N.V.

       c/o VistaPrint USA, Incorporated

       100 Hayden Avenue

       Lexington, MA 02421

       Attention: General Counsel

 

6



--------------------------------------------------------------------------------

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

22. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Netherlands. The Indemnitee may
elect to have the right to indemnification or reimbursement or advancement of
Expenses interpreted on the basis of the applicable law in effect at the time of
the occurrence of the event or events giving rise to the applicable Proceeding,
to the extent permitted by law, or on the basis of the applicable law in effect
at the time such indemnification or reimbursement or advancement of Expenses is
sought. Such election shall be made, by a notice in writing to the Company, at
the time indemnification or reimbursement or advancement of Expenses is sought;
provided, however, that if no such notice is given, and if existing Netherlands
law is amended, or a new Netherlands law enacted to permit further
indemnification of the persons with a Corporate Status with the Company, then
the Indemnitee shall be indemnified to the fullest extent permitted under
Netherlands law, as so amended, or as so enacted.

23. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement in order to induce the Indemnitee to continue to serve as
officer or director or otherwise maintain the Indemnitee’s Corporate Status of
the Company, and acknowledges that the Indemnitee is relying upon this Agreement
in continuing in such capacity.

24. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supercedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit the
Indemnitee’s rights under Netherlands law or the Company’s Articles of
Association.

25. Jurisdiction. The competent court in Amsterdam, the Netherlands shall have
exclusive jurisdiction to settle any dispute in connection with this Agreement
without prejudice to the right of appeal and that of appeal to the Supreme
Court.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

VISTAPRINT N.V. By:      

Name:

Title:

 

INDEMNITEE:   

 

8